FILED

g UNITED STATES DISTRICT CoURT APR»3 0 2019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. Dlstrict & Bankruptcy
Courts for the Distrlct of Co|umbla

 

 

JOHN ROBERT DEMOS, §
Plaintiff, §
v. § Civil Action No. l-l 9-cv-()025 3 (UNA)
UNITED STATES OF AMERICA, et al., §
Defendants. §
)
MEMORANDUM oPINIc")N

 

Plaintiff, proceeding pro se, has now complied with this Court’s March 18, 2019 Order,
ECF No. 6, supplying the requisite financial information pursuant to 28 U.`S.C. 1915(a)(2).
Therefore, the Court will grant plaintiffs application for leave to proceed in forma pauperis and
will now turn to his complaint The complaint will be dismissed for failure to meet the minimal
pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l98'7). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcra]"t v. Iqbal, 556 U.S. 662, 678-79 (2009`); Ciralsky v. CIA, 355 F.3d
66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies Brown v. Calz`fano, 75 F.R.D. 497, 498

(D.D.C. 1977).

Plaintiff, a prisoner designated to Washington State Penitentiary, located in Walla Walla,
Washington, sues the United States, the United States (Washington D.C.), the U.S. Attorney
General, the U.S. Solicitor General, the President of the United States, and the Speaker of the
House of Representatives.

As drafted, the complaint fails to meet the minimum pleading standard set forth in Rule
S(a). The ambiguous and rambling allegations comprising the complaint fail to provide adequate
" notice of a claim. The pleading is mostly comprised of various abstract academic ruminations on
disparate subjects including, -but not limited to: U.S. treaties, Articles of the U.S. Constitution,
federal statutes, and the powers of U.S. Congress and the _U.S. Supreme Court. Additionally,
plaintiff alleges a conspiracy wherein he suggests that [sic] “the District of Columbia is a
corporation, a corporate enterprise controlled by the Getty’s, Morgan’s, Koch Brothers, Dupont’s,
Mellons, Vanderbilts, Kaisers, Carnegies, Rockefeller’s Rothchild’s, the Queen of England, the
Vatican Bank, the De-Medici Family, and fellow banking elite.” Plaintiff then goes on to list
various grievances relating to his treatment at Washington State Penitentiary, however, he provides
no supporting facts in this regard, nor any information as to how these bare allegations are related
to the majority of the complaint The causes of action, if any, are completely undefined The

l pleading also fails to set forth allegations with respect to this Court’s jurisdiction, or a valid basis

     

for an award of damages ln fact, is it is unclear what damages pl »-

    
    
 

Therefore, the Court will grant plaintiff s applicati '» auperz's and will

d ceed in forma

dismiss the complaint An Order consistent with this Mem¢¢ranu . is issued separately.

,. DATE; April 2019

 

`Ulited Stat§s District Judge